Title: Valentín de Foronda to Thomas Jefferson, 26 August 1809
From: Foronda, Valentín de
To: Jefferson, Thomas


          Muy Señor mio:  Philadelphia
 Agosto 26 de 1809.
          antes de que yo llegara á estos Estados conocia el nombre del sabio del Philantropo Jefferson y desde que llegue no he tenido, sino motivos de confirmarme en mi Juicio. En las dos ocasiones que tuve la honra de visitar à Vm. siendo Presidente admiré sus talentos, y su extremada amabilidad, y quedé muy agradecido del modo lisonjero con que me trato; asi para dar à Vm una pequeña prueba de mi consideracion de que no me olvido de sus honras, y de que no soy un hombre que solo me recuerdo delos que estan en mando, me tomo la libertad de remitirle dos exemplares de un folleto sobre la constitucion Española, que acabo de imprimir.
          Mis ocupaciones son grandes: asi solo he empleado dos ratos en es cribir mi desaliñado bosquejo, lo que basta para hacer ver, que me intereso en la felicidad Española.
          Nadie sabe mejor que Vm. lo dificil que es el hacer el bien: los hombres son muy malos; sus cabezas estan rellenas de disparates, y esta materia es tan pegajosa, tan tenaz, que ni toda la quimica Philosofica del Gran Jefferson es capaz de reducirla à Gas para que se evapore de los Caletres humanos.
          Deseo à Vm. tranquilidad, salud, y deseo que tenga la bondad de disponer de la inutilidad de su admirador y atento Servidor Q.S.M.B.Valentín de Foronda
         
          Editors’ Translation
          
            Dear Sir:  Philadelphia
 August 26, 1809.
            Before I arrived in these states I was aware of the name of the wise philanthropist Jefferson and since my arrival I have only had reason to confirm my judgment. On the two occasions that I had the honor to visit you while you were president I admired your talents, and your extreme kindness, and I was very appreciative of the complimentary manner in which you treated me; thus, to give you a little proof of my consideration, and to show that I do not forget your kindnesses and that I am not a man who remembers only those who are in power, I take the liberty of sending you two copies of a pamphlet on the Spanish constitution that I just finished printing.
            My occupations are many: thus I have only taken a moment to write my hasty outline, which is enough to show that I am interested in the happiness of the Spanish people.
            No one knows better than you how difficult it is to do good: men are very evil; their heads are filled with nonsense, and it is so contagious, so tenacious, that not even the great, philosophical chemist Jefferson is able to reduce it to gas so that it evaporates from human judgment. 
            I wish you peace, health, and I hope that you have the goodness to make use of the uselessness of your admirer and attentive servant who kisses your handValentín de Foronda
          
        